Exhibit CONFIRMA, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS Years Ended December 31, 2008 and 2007 CONFIRMA, INC. AND SUBSIDIARIES FINANCIAL STATEMENTS Years Ended December 31, 2008 and 2007 Page Independent Auditors’ Report 3 Consolidated Balance Sheets 4-5 Consolidated Statements of Operations 6 Consolidated Statements of Deficit in Stockholders’ Equity 7-8 Consolidated Statements of Cash Flows 9-10 Notes to Consolidated Financial Statements 11-32 INDEPENDENT AUDITORS’ REPORT Board of Directors Confirma, Inc. and Subsidiaries We have audited the accompanying consolidated balance sheets of Confirma, Inc. and subsidiaries as of December 31, 2008 and 2007 and the related consolidated statements of operations, deficit in stockholders’ equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.
